LEDDY, J.
The assignments presented in the application in this case raise the identical legal questions this day decided by us in the case of Allen Smith et al. v. Texas Co., 53 S.W.(2d) 774, not yet reported [in State reports].
The conclusions of law reached in that case require an .affirmance of the judgment of the Court of Civil Appeals in this case [41 S.W. (2d) 347], and we so recommend.
CURETON, O. J.
The judgment of the Court of Civil Appeals is affirmed, as recommended by the Commis.sion of Appeals.